United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3506
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Treston Dishongh Harris,                *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 21, 2011
                                Filed: March 31, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Treston Dishongh Harris appeals the sentence the district court1 imposed after
he pled guilty to conspiring to distribute more than 5 grams of a mixture or substance
containing a detectable amount of cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(B), and § 846 (2009). Counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967).




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
      We conclude that the district court committed no procedural error in sentencing
Harris, and that the court imposed a substantively reasonable sentence. See Gall v.
United States, 552 U.S. 38, 51 (2007) (in reviewing sentence, appellate court first
ensures that district court committed no significant procedural error, and then
considers substantive reasonableness of sentence under abuse-of-discretion standard);
United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (describing ways in which
court might abuse its discretion at sentencing).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                         -2-